Exhibit 99.1 NISSAN MASTER OWNER TRUST RECEIVABLES - 2007-A SERIES Monthly Servicer's Statement for the month endedAugust 31, 2007 Period Collection Accrual Distribution Series Allocation Percentage at Month-End 55.56% From 01-Aug-07 15-Aug-07 17-Sep-07 Floating Allocation Percentage at Month-End 66.30% To 31-Aug-07 17-Sep-07 Days Description of Collateral Expected Final Accumulation Early Redemption On the Distribution Date, the Series 2007-A balances were: Payment Date Period Period 5/17/2010 11/1/2009 No Notes $1,000,000,000.00 Principal Amount of Debt $1,000,000,000.00 Required Overcollateralization 133,144,476.00 Incremental Overcollateralization Amount 0.00 Series Nominal Liquidation Amount $1,133,144,476.00 Required Participation Amount 1,198,144,476.00 Accumulation Account Excess Receivables 389,539,775.32 Beginning $0.00 Total Collateral $1,587,684,251.32 Additions $0.00 Ending Balance $0.00 Collateral as Percent of Notes 158.77% NMOTR Trust Pool Activity During the past Collection Period, the following activity occurred: Distributions to Investors NMOTR Days 33 Total Pool LIBOR 5.611250% Beginning Gross Principal Pool Balance $3,411,503,553.57 Applicable Margin 0.000000% Total Principal Collections (1,801,259,402.47) 5.611250% Investment in New Receivables 1,617,303,155.32 Receivables Added for Additional Accounts 685,217.74 Actual Per $1000 Repurchases (37,894,147.24) Interest $5,143,645.83 $5.41 Principal Default Amounts - Principal $0.00 $0.00 Principal Reallocation - Unused Fee $0.00 $0.00 New Series Issued During Collection Period $5.41 Less Net CMA Offset (325,771,889.25) Less Servicing Adjustment (6,734,835.18) Total Due Investors $5,143,645.83 5.611250% Ending Balance $2,857,831,652.49 Servicing Fee 944,287.06 Excess Cash Flow $1,670,230.32 SAP for Next Period 55.56% Average Receivable Balance $2,838,124,169.98 Monthly Payment Rate 63.47% Reserve Account Interest Collections Required Balance $7,500,000.00 During the past collection period, the following activity occurred: Current Balance 7,500,000.00 Deficit/(Excess) $0.00 NMOTR Total Pool Total Interest Collections $21,063,606.04 Principal Reallocations 0.00 Recoveries on Receivables Written Off 0.00 Total Available $21,063,606.04 Page 5 of 7
